                                                                             1   ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                             2   A Professional Corporation
                                                                                 Thomas A. Lenz            State Bar Number 152624
                                                                             3      TLenz@aalrr.com
                                                                             4   Scott K. Dauscher         State Bar Number 204105
                                                                                    SDauscher@aalrr.com
                                                                             5   Jon M. Setoguchi          State Bar Number 207113
                                                                             6      JSetoguchi@aalrr.com
                                                                                 David Kang                State Bar Number 303562
                                                                             7      David.Kang@aalrr.com
                                                                             8   12800 Center Court Drive South, Suite 300
                                                                                 Cerritos, California 90703-9364
                                                                             9
                                                                                 Telephone: (562) 653-3200
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   Fax: (562) 653-3333
                                                                            11   Attorneys for Defendant HERMAN WEISSKER, INC.
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                                                          UNITED STATES DISTRICT COURT
                                                                            13
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                            14

                                                                            15       TRUSTEES OF THE OPERATING                    CASE NO.: 5:19-cv-188 GW (AFMx)
                                                                                     ENGINEERS PENSION TRUST,
                                                                            16       TRUSTEES OF THE OPERATING
                                                                            17       ENGINEERS HEALTH AND
                                                                                     WELFARE FUND; et al.,                        STIPULATED PROTECTIVE
                                                                            18                                                    ORDER 1
                                                                            19
                                                                                                       Plaintiffs,

                                                                            20       v.
                                                                            21       HERMAN WEISSKER, INC., a
                                                                            22
                                                                                     California corporation,

                                                                            23                         Defendant.
                                                                            24

                                                                            25

                                                                            26

                                                                            27
                                                                                 1
                                                                                  This Stipulated Protective Order is based substantially on the model protective order provided
                                                                            28   under Magistrate Judge Alexander F. MacKinnon’s Procedures.


                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                             1   1.    A.     PURPOSES AND LIMITATIONS
                                                                             2         Discovery in this action is likely to involve production of confidential,
                                                                             3   proprietary or private information for which special protection from public disclosure
                                                                             4   and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                             5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                                             6   following Stipulated Protective Order. The parties acknowledge that this Order does
                                                                             7   not confer blanket protections on all disclosures or responses to discovery and that
                                                                             8   the protection it affords from public disclosure and use extends only to the limited
                                                                             9   information or items that are entitled to confidential treatment under the applicable
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   legal principles.
                                                                            11         B.     GOOD CAUSE STATEMENT
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12         This action is likely to involve the private and confidential information of
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   current and former employees, payroll records, tax documents, trade secrets, customer
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   and pricing lists and other valuable commercial and/or financial information for
                                                                            15   which special protection from public disclosure and from use for any purpose other
                                                                            16   than prosecution of this action is warranted. Such confidential and proprietary
                                                                            17   materials and information consist of, among other things, confidential business or
                                                                            18   financial information, information regarding confidential business practices, or other
                                                                            19   confidential commercial information (including information implicating privacy
                                                                            20   rights of third parties and employees), information otherwise generally unavailable to
                                                                            21   the public, or which may be privileged or otherwise protected from disclosure under
                                                                            22   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
                                                                            23   expedite the flow of information, to facilitate the prompt resolution of disputes over
                                                                            24   confidentiality of discovery materials, to adequately protect information the parties
                                                                            25   are entitled to keep confidential, to ensure that the parties are permitted reasonable
                                                                            26   necessary uses of such material in preparation for and in the conduct of trial, to address
                                                                            27   their handling at the end of the litigation, and serve the ends of justice, a protective
                                                                            28   order for such information is justified in this matter. It is the intent of the parties that

                                                                                                                             -2-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                             1   information will not be designated as confidential for tactical reasons and that nothing
                                                                             2   be so designated without a good faith belief that it has been maintained in a
                                                                             3   confidential, non-public manner, and there is good cause why it should not be part of
                                                                             4   the public record of this case.
                                                                             5         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                             6                SEAL
                                                                             7         The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                                             8   Stipulated Protective Order does not entitle them to file confidential information
                                                                             9   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   the standards that will be applied when a party seeks permission from the court to file
                                                                            11   material under seal.
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12         There is a strong presumption that the public has a right of access to judicial
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   proceedings and records in civil cases. In connection with non-dispositive motions,
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                                            15   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                                            16   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                                                                            17   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                                                            18   cause showing), and a specific showing of good cause or compelling reasons with
                                                                            19   proper evidentiary support and legal justification, must be made with respect to
                                                                            20   Protected Material that a party seeks to file under seal. The parties’ mere designation
                                                                            21   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
                                                                            22   submission of competent evidence by declaration, establishing that the material
                                                                            23   sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                                            24   protectable—constitute good cause.
                                                                            25         Further, if a party requests sealing related to a dispositive motion or trial, then
                                                                            26   compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                                            27   sought shall be narrowly tailored to serve the specific interest to be protected. See
                                                                            28   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each

                                                                                                                           -3-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   item or type of information, document, or thing sought to be filed or introduced under
                                                                             2   seal in connection with a dispositive motion or trial, the party seeking protection must
                                                                             3   articulate compelling reasons, supported by specific facts and legal justification, for
                                                                             4   the requested sealing order. Again, competent evidence supporting the application to
                                                                             5   file documents under seal must be provided by declaration. Any document that is not
                                                                             6   confidential, privileged, or otherwise protectable in its entirety will not be filed under
                                                                             7   seal if the confidential portions can be redacted.
                                                                             8         If documents can be redacted, then a redacted version for public viewing,
                                                                             9   omitting only the confidential, privileged, or otherwise protectable portions of the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   document, shall be filed. Any application that seeks to file documents under seal in
                                                                            11   their entirety should include an explanation of why redaction is not feasible.
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   2.    DEFINITIONS
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13         2.1    Action: means the above-entitled proceeding, Trustees of the Operating
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   Engineers Pension Trust, et al. v. Herman Weissker, Inc., United States District Court,
                                                                            15   Central District of California Case No. 5:19-cv-188 GW (AFM)
                                                                            16         2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                                            17   of information or items under this Order.
                                                                            18         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                            19   how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                            20   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                                            21   Cause Statement.
                                                                            22         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                            23   support staff).
                                                                            24         2.5    Designating Party: a Party or Non-Party that designates information or
                                                                            25   items that it produces in disclosures or in responses to discovery as
                                                                            26   “CONFIDENTIAL.”
                                                                            27         2.6    Disclosure or Discovery Material: all items or information, regardless of
                                                                            28   the medium or manner in which it is generated, stored, or maintained (including,

                                                                                                                            -4-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   among other things, testimony, transcripts, and tangible things), that are produced or
                                                                             2   generated in disclosures or responses to discovery in this matter.
                                                                             3         2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                             4   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                             5   an expert witness or as a consultant in this Action.
                                                                             6         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                             7   House Counsel does not include Outside Counsel of Record or any other outside
                                                                             8   counsel.
                                                                             9         2.9    Non-Party: any natural person, partnership, corporation, association or
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   other legal entity not named as a Party to this action.
                                                                            11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   to this Action but are retained to represent or advise a party to this Action and have
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   appeared in this Action on behalf of that party or are affiliated with a law firm that
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   has appeared on behalf of that party, and includes support staff.
                                                                            15         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                            16   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                            17   support staffs).
                                                                            18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                            19   Discovery Material in this Action.
                                                                            20         2.13 Professional Vendors: persons or entities that provide litigation support
                                                                            21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                            22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                            23   and their employees and subcontractors.
                                                                            24         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                            25   designated as “CONFIDENTIAL.”
                                                                            26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                            27   from a Producing Party.
                                                                            28         2.16 Final Disposition shall be deemed to be the later of (1) dismissal of all

                                                                                                                           -5-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   claims and defenses in this Action, with or without prejudice; and (2) final judgment
                                                                             2   herein after the completion and exhaustion of all appeals, rehearings, remands, trials,
                                                                             3   or reviews of this Action, including the time limits for filing any motions or
                                                                             4   applications for extension of time pursuant to applicable law.
                                                                             5   3.    SCOPE
                                                                             6         The protections conferred by this Stipulation and Order cover not only
                                                                             7   Protected Material (as defined above), but also (1) any information copied or extracted
                                                                             8   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                                             9   Protected Material; and (3) any testimony, conversations, or presentations by Parties
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   or their Counsel that might reveal Protected Material.
                                                                            11         Any use of Protected Material at trial shall be governed by the orders of the
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   trial judge. This Order does not govern the use of Protected Material at trial.
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   4.    DURATION
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14         Once a case proceeds to trial, information that was designated as
                                                                            15   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                                            16   as an exhibit at trial becomes public and will be presumptively available to all
                                                                            17   members of the public, including the press, unless compelling reasons supported by
                                                                            18   specific factual findings to proceed otherwise are made to the trial judge in advance
                                                                            19   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                                                                            20   showing for sealing documents produced in discovery from “compelling reasons”
                                                                            21   standard when merits-related documents are part of court record). This Stipulation
                                                                            22   and Order shall continue to be binding after the conclusion of this Action and all
                                                                            23   subsequent proceedings arising from this Action, except that a Party may seek the
                                                                            24   written permission of the Designating Party or may move the Court for relief from the
                                                                            25   provisions of this Stipulation and Order. To the extent permitted by law, the Court
                                                                            26   shall retain jurisdiction to enforce, modify, or reconsider this Stipulation and Order,
                                                                            27   even after the Action is terminated.
                                                                            28

                                                                                                                           -6-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   5.    DESIGNATING PROTECTED MATERIAL
                                                                             2         5.1       Exercise of Restraint and Care in Designating Material for Protection.
                                                                             3   Each Party or Non-Party that designates information or items for protection under this
                                                                             4   Order must take care to limit any such designation to specific material that qualifies
                                                                             5   under the appropriate standards. The Designating Party must designate for protection
                                                                             6   only those parts of material, documents, items or oral or written communications that
                                                                             7   qualify so that other portions of the material, documents, items or communications
                                                                             8   for which protection is not warranted are not swept unjustifiably within the ambit of
                                                                             9   this Order.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10         Mass, indiscriminate or routinized designations are prohibited. Designations
                                                                            11   that are shown to be clearly unjustified or that have been made for an improper
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   purpose (e.g., to unnecessarily encumber the case development process or to impose
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   to sanctions.
                                                                            15         If it comes to a Designating Party’s attention that information or items that it
                                                                            16   designated for protection do not qualify for protection, that Designating Party must
                                                                            17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                            18         5.2       Manner and Timing of Designations. Except as otherwise provided in
                                                                            19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                            20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                            21   under this Order must be clearly so designated before the material is disclosed or
                                                                            22   produced.
                                                                            23         Designation in conformity with this Order requires:
                                                                            24                   (a) for information in documentary form (e.g., paper or electronic
                                                                            25   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                            26   proceedings), that the Producing Party affix at a minimum, the legend
                                                                            27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                            28   contains protected material. If only a portion of the material on a page qualifies for

                                                                                                                            -7-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                             1   protection, the Producing Party also must clearly identify the protected portion(s)
                                                                             2   (e.g., by making appropriate markings in the margins).
                                                                             3         A Party or Non-Party that makes original documents available for inspection
                                                                             4   need not designate them for protection until after the inspecting Party has indicated
                                                                             5   which documents it would like copied and produced. During the inspection and before
                                                                             6   the designation, all of the material made available for inspection shall be deemed
                                                                             7   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                             8   copied and produced, the Producing Party must determine which documents, or
                                                                             9   portions thereof, qualify for protection under this Order. Then, before producing the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                                                            11   to each page that contains Protected Material. If only a portion of the material on a
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   page qualifies for protection, the Producing Party also must clearly identify the
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   protected portion(s) (e.g., by making appropriate markings in the margins).
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14                 (b) for testimony given in depositions that the Designating Party
                                                                            15   identifies the Disclosure or Discovery Material on the record, before the close of the
                                                                            16   deposition all protected testimony.
                                                                            17                 (c) for information produced in some form other than documentary and
                                                                            18   for any other tangible items, that the Producing Party affix in a prominent place on
                                                                            19   the exterior of the container or containers in which the information is stored the legend
                                                                            20   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                            21   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                            22   portion(s).
                                                                            23         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                            24   failure to designate qualified information or items does not, standing alone, waive the
                                                                            25   Designating Party’s right to secure protection under this Order for such material.
                                                                            26   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                            27   efforts to assure that the material is treated in accordance with the provisions of this
                                                                            28   Order.

                                                                                                                           -8-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                             2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                             3   designation of confidentiality at any time that is consistent with the Court’s
                                                                             4   Scheduling Order.
                                                                             5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                             6   resolution process under Local Rule 37-1 et seq.
                                                                             7         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                             8   joint stipulation pursuant to Local Rule 37-2.
                                                                             9         6.4    The burden of persuasion in any such challenge proceeding shall be on
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                            11   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   material in question the level of protection to which it is entitled under the Producing
                                                                            15   Party’s designation until the Court rules on the challenge.
                                                                            16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                            17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                            18   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                            19   Action only for prosecuting, defending or attempting to settle this Action. Such
                                                                            20   Protected Material may be disclosed only to the categories of persons and under the
                                                                            21   conditions described in this Order. When the Action has been terminated, a Receiving
                                                                            22   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                            23         Protected Material must be stored and maintained by a Receiving Party at a
                                                                            24   location and in a secure manner that ensures that access is limited to the persons
                                                                            25   authorized under this Order.
                                                                            26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                            27   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                            28   Receiving    Party    may      disclose   any    information   or    item   designated

                                                                                                                           -9-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   “CONFIDENTIAL” only to:
                                                                             2                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                             3   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                             4   necessary to disclose the information for this Action;
                                                                             5                (b) the officers, directors, and employees (including House Counsel) of
                                                                             6   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                             7                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                             8   disclosure is reasonably necessary for this Action and who have signed the
                                                                             9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10                (d) the court and its personnel;
                                                                            11                (e) court reporters and their staff;
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12                (f) professional jury or trial consultants, mock jurors, and Professional
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                            15                (g) the author or recipient of a document containing the information or a
                                                                            16   custodian or other person who otherwise possessed or knew the information;
                                                                            17                (h) during their depositions, witnesses, and attorneys for witnesses, in
                                                                            18   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                            19   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                                                                            20   will not be permitted to keep any confidential information unless they sign the
                                                                            21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                            22   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                            23   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                                            24   separately bound by the court reporter and may not be disclosed to anyone except as
                                                                            25   permitted under this Stipulated Protective Order; and
                                                                            26                (i) any mediator or settlement officer, and their supporting personnel,
                                                                            27   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                            28

                                                                                                                           - 10 -
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                             2         OTHER LITIGATION
                                                                             3         If a Party is served with a subpoena or a court order issued in other litigation
                                                                             4   that compels disclosure of any information or items designated in this Action as
                                                                             5   “CONFIDENTIAL,” that Party must:
                                                                             6                (a) promptly notify in writing the Designating Party. Such notification
                                                                             7   shall include a copy of the subpoena or court order;
                                                                             8                (b) promptly notify in writing the party who caused the subpoena or order
                                                                             9   to issue in the other litigation that some or all of the material covered by the subpoena
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   or order is subject to this Protective Order. Such notification shall include a copy of
                                                                            11   this Stipulated Protective Order; and
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12                (c) cooperate with respect to all reasonable procedures sought to be
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   pursued by the Designating Party whose Protected Material may be affected.
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14         If the Designating Party timely seeks a protective order, the Party served with
                                                                            15   the subpoena or court order shall not produce any information designated in this action
                                                                            16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                                                            17   or order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                            18   Designating Party shall bear the burden and expense of seeking protection in that court
                                                                            19   of its confidential material and nothing in these provisions should be construed as
                                                                            20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                            21   directive from another court.
                                                                            22   9.    A    NON-PARTY’S          PROTECTED          MATERIAL      SOUGHT        TO    BE
                                                                            23         PRODUCED IN THIS LITIGATION
                                                                            24                (a) The terms of this Order are applicable to information produced by a
                                                                            25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                            26   produced by Non-Parties in connection with this litigation is protected by the
                                                                            27   remedies and relief provided by this Order. Nothing in these provisions should be
                                                                            28   construed as prohibiting a Non-Party from seeking additional protections.

                                                                                                                           - 11 -
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1                (b) In the event that a Party is required, by a valid discovery request, to
                                                                             2   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                             3   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                             4   confidential information, then the Party shall:
                                                                             5                       (1) promptly notify in writing the Requesting Party and the Non-
                                                                             6   Party that some or all of the information requested is subject to a confidentiality
                                                                             7   agreement with a Non-Party;
                                                                             8                       (2) promptly provide the Non-Party with a copy of the Stipulated
                                                                             9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   specific description of the information requested; and
                                                                            11                       (3) make the information requested available for inspection by the
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   Non-Party, if requested.
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13                (c) If the Non-Party fails to seek a protective order from this court within
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   14 days of receiving the notice and accompanying information, the Receiving Party
                                                                            15   may produce the Non-Party’s confidential information responsive to the discovery
                                                                            16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                            17   not produce any information in its possession or control that is subject to the
                                                                            18   confidentiality agreement with the Non-Party before a determination by the court.
                                                                            19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                            20   of seeking protection in this court of its Protected Material.
                                                                            21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                            22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                            23   Protected Material to any person or in any circumstance not authorized under this
                                                                            24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                            25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                            26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                            27   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                            28   and (d) request such person or persons to execute the “Acknowledgment and

                                                                                                                           - 12 -
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                             2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                             3         PROTECTED MATERIAL
                                                                             4         When a Producing Party gives notice to Receiving Parties that certain
                                                                             5   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                             6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                             7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                             8   may be established in an e-discovery order that provides for production without prior
                                                                             9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   parties reach an agreement on the effect of disclosure of a communication or
                                                                            11   information covered by the attorney-client privilege or work product protection, the
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   parties may incorporate their agreement in the stipulated protective order submitted
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   to the court.
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   12.   MISCELLANEOUS
                                                                            15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                            16   person to seek its modification by the Court in the future.
                                                                            17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                            18   Protective Order, no Party waives any right it otherwise would have to object to
                                                                            19   disclosing or producing any information or item on any ground not addressed in this
                                                                            20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                            21   ground to use in evidence of any of the material covered by this Protective Order.
                                                                            22         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                            23   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                                                                            24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                                            25   Protected Material at issue. If a Party’s request to file Protected Material under seal is
                                                                            26   denied by the court, then the Receiving Party may file the information in the public
                                                                            27   record unless otherwise instructed by the court.
                                                                            28

                                                                                                                           - 13 -
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   13.   FINAL DISPOSITION
                                                                             2         After the Final Disposition of this Action, as defined in paragraph 2.8, within
                                                                             3   60 days of a written request by the Designating Party, each Receiving Party must
                                                                             4   return all Protected Material to the Producing Party or destroy such material. As used
                                                                             5   in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                             6   compilations, summaries, and any other format reproducing or capturing any of the
                                                                             7   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                             8   Receiving Party must submit a written certification to the Producing Party (and, if not
                                                                             9   the same person or entity, to the Designating Party) by the 60 day deadline that (1)
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   identifies (by category, where appropriate) all the Protected Material that was returned
                                                                            11   or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   abstracts, compilations, summaries or any other format reproducing or capturing any
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                            15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                            16   reports, attorney work product, and consultant and expert work product, even if such
                                                                            17   materials contain Protected Material. Any such archival copies that contain or
                                                                            18   constitute Protected Material remain subject to this Protective Order as set forth in
                                                                            19   Section 4 (DURATION). Additionally, the Parties may retain any audit reports or
                                                                            20   summaries prepared during this case even if said reports or summaries contain
                                                                            21   information derived from Protected Materials.
                                                                            22   14.   VIOLATION
                                                                            23         Any violation of this Order may be punished by appropriate measures
                                                                            24   including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                            25   ///
                                                                            26   ///
                                                                            27   ///
                                                                            28   ///

                                                                                                                          - 14 -
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                             1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                             2

                                                                             3   DATED: October 30, 2019              Laquer, Urban, Clifford & Hodge, LLP

                                                                             4

                                                                             5                                        /S/ - J. Paul Moorhead
                                                                                                                      Attorneys for Plaintiff
                                                                             6

                                                                             7                                        Atkinson, Andelson, Loya, Ruud &
                                                                                 DATED: October 30, 2019
                                                                             8                                        Romo
                                                                             9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10                                        /S/ - Jon M. Setoguchi
                                                                                                                      Attorneys for Defendant
                                                                            11
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14

                                                                            15   DATED: 10/30/2019
                                                                            16                                 _____________________________________
                                                                            17                                 ALEXANDER F. MacKINNON
                                                                                                               United States Magistrate Judge
                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                                                  - 15 -
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1                                          EXHIBIT A
                                                                             2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                             3

                                                                             4   I,   _____________________________               [print       or      type        full   name],   of
                                                                             5   _________________ [print or type full address], declare under penalty of perjury that
                                                                             6   I have read in its entirety and understand the Stipulated Protective Order that was
                                                                             7   issued by the United States District Court for the Central District of California on
                                                                             8   [date] in the case of ___________ [insert formal name of the case and the number and
                                                                             9   initials assigned to it by the court]. I agree to comply with and to be bound by all the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10   terms of this Stipulated Protective Order and I understand and acknowledge that
                                                                            11   failure to so comply could expose me to sanctions and punishment in the nature of
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12   contempt. I solemnly promise that I will not disclose in any manner any information
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13   or item that is subject to this Stipulated Protective Order to any person or entity except
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14   in strict compliance with the provisions of this Order. I further agree to submit to the
                                                                            15   jurisdiction of the United States District Court for the Central District of California
                                                                            16   for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                                                                            17   proceedings    occur    after    termination     of    this        action.    I     hereby   appoint
                                                                            18   __________________________              [print        or       type          full        name]    of
                                                                            19   _______________________________________ [print or type full address and
                                                                            20   telephone number] as my California agent for service of process in connection with
                                                                            21   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                            22   Order.
                                                                            23

                                                                            24   Date: ______________________________________
                                                                            25   City and State where sworn and signed: _________________________________
                                                                            26   Printed name: _______________________________
                                                                            27   Signature: __________________________________
                                                                            28


                                                                                                                 STIPULATED PROTECTIVE ORDER
